826 F.2d 1059Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry James HARVEY, Plaintiff-Appellant,v.Sheila DOXEY; Currituck County, Defendant-Appellee.
No. 87-6063
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1987.Decided Aug. 12, 1987.

Larry James Harvey, appellant pro se.
Before RUSSELL, K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
North Carolina inmate Larry James Harvey alleged in his 42 U.S.C. Sec. 1983 complaint that the clerk of the Currituck County Court had refused to process his petition for a change of name and had advised his prison unit that such requests by inmates would not be entertained in the future.  The district court found the complaint to be frivolous and malicious and dismissed the case pursuant to 28 U.S.C. Sec. 1915(d).


2
Harvey's complaint admittedly did not give his reasons for his petition.  However, considering the liberal construction given pro se complaints, see Haines v. Kerner, 404 U.S. 519 (1972), and in light of the well-known fact that many inmates request name changes for religious reasons, we believe that the district court should have required either an answer from defendants or a more detailed explanation from Harvey.  In his informal brief before this Court, Harvey reveals that the name change request was indeed made because of his Islamic faith.  Under these circumstances, the dismissal was in error.  See Barrett v. Virginia, 689 F.2d 498, 501-02 (4th Cir. 1982).


3
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  We vacate the judgment of the district court and remand for consideration of the First Amendment issues in this case.


4
VACATED AND REMANDED.